JOSÉ A. CABRANES, Circuit Judge,
with whom
Judge RAGGI and Judge LIVINGSTON join, dissenting from the denial of rehearing en banc:
I respectfully dissent from the decision of the Court to deny rehearing en banc in this case. The question presented is indisputably one of exceptional importance. It is also one that has divided the Courts of Appeals.
In appropriating billions of dollars to combat the global HIV/AIDS epidemic, Congress found that “[prostitution and other sexual victimization are degrading to women and children and it should be the policy of the United States to eradicate such practices. The sex industry, the trafficking of individuals into such industry, and sexual violence are additional causes of and factors in the spread of the HIV/ AIDS epidemic.” 22 U.S.C. § 7601(23). It thus required, among other things, that in order to receive funds under this law, organizations must have “a policy explicitly opposing prostitution and sex trafficking.” Id. § 7631(f). This is an uncomplicated and commonsensical condition of federal funding — but a divided panel of our Court has affirmed an injunction forbidding its enforcement.
Despite Congress’s broad powers under the Spending Clause,1 the panel majority in this case held that requiring organizations that accept federal program funds to have a policy consistent with a clearly-stated purpose of that funding program “infringes” the freedom of speech guaranteed by the First Amendment. The decision of the panel majority, which diverges from that of our sister circuit in the District of Columbia, is based on a newly uncovered constitutional distinction between “affirmative” and “negative” speech restrictions. See Alliance for Open Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., 651 F.3d 218, 239 (2d Cir.2011). Presented with the opportunity to restore uniformity in the enforcement of a federal statute by rehearing the case en banc, a majority of this Court voted to avoid doing so. I dissent from that decision.2
*129I.
The statute at issue is the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act (the “Leadership Act”), 22 U.S.C. § 7601 et seq., which provides $48 billion in taxpayer funds to combat the global HIV/AIDS epidemic,3 id. § 7671(a), and includes an explicit congressional finding that “[p]rostitution and other sexual victimization are degrading to women and children and it should be the policy of the United States to eradicate such practices,” id. § 7601(23). In keeping with that finding, Congress imposed two relevant conditions on the use of Leadership Act funds: that (1) “no funds ... may be used to promote or advocate the legalization or practice of prostitution or sex trafficking,” id. § 7631(e); and (2) with specified exceptions, “[n]o funds ... may be used to provide assistance to any group or organization that does not have a policy explicitly opposing prostitution and sex trafficking,” id. § 7631(f). The latter provision, known as the “policy requirement,” forms the subject of this appeal.
The panel decision in this case characterized the policy requirement as “impermissibly compelling Plaintiffs to espouse the government’s viewpoint on prostitution.” Alliance for Open Soc’y, 651 F.3d at 230. Based substantially on the “affirmative” nature of the policy requirement, the panel declared that “[i]t is this bold combination in a funding condition of a speech-targeted restriction that is both affirmative and quintessentially viewpoint-based that warrants heightened scrutiny.” Id. at 236. Having applied “heightened scrutiny,” the panel of course concluded that the plaintiffs had demonstrated a likelihood of success on the merits of their First Amendment challenge and therefore affirmed the preliminary injunction. Id. at 239.
Notwithstanding the language of compulsion that riddles the majority opinion, it bears noting that the policy requirement does not actually “mandate,” “compel,” or “require” the plaintiffs to say anything at all. Id. at 223, 228, 230, 234-39. Rather, the policy requirement is simply “a condition on the voluntary receipt of Leadership Act funds,” id. at 254 (Straub, J., dissenting), and the plaintiffs remain at liberty “to avoid the force of the regulations” by “simply declining] the subsidy,” Rust v. Sullivan, 500 U.S. 173, 199 n. 5, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991). As Judge Straub observed in a lengthy and careful dissent, “[tjhere is a basic difference between the denial of government funding and a direct compulsion to speak.” Alliance for Open Soc’y, 651 F.3d at 258 (Straub, J., dissenting).
It is well established that the unconstitutional conditions doctrine provides the jurisprudential framework for analyzing government subsidy conditions. See Rumsfeld v. Forum for Academic & Institutional Rights, Inc., 547 U.S. 47, 59, 126 S.Ct. 1297, 164 L.Ed.2d 156 (2006). Although the majority engaged in a detailed discussion of the unconstitutional conditions cases, the panel decision does not rest on the unconstitutional conditions jurisprudence. Professing that the doctrine does not “neatly” capture this case, Alliance for Open Soc’y, 651 F.3d at 234 n. 3, the majority instead relied on a purported distinction between affirmative and negative speech restrictions, id. at 234 (“[Wjhere, as here, the government seeks *130to affirmatively require government-preferred speech, its efforts raise serious First Amendment concerns.”). But no unconstitutional conditions case has ever turned on such a distinction.4 Indeed, in the context of protected speech, the Supreme Court has held that the “difference between compelled speech and compelled silence” is “without constitutional significance.” Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 796, 108 S.Ct. 2667, 101 L.Ed.2d 669 (1988).
The panel decision thus presents the exceptionally important question of whether, despite Congress’s broad powers under the Spending Clause, a funding condition that imposes an affirmative speech requirement “infringes” constitutionally protected speech. See Forum for Academic & Institutional Rights, 547 U.S. at 59, 126 S.Ct. 1297 (internal citation and quotation marks omitted). Although the majority has vigorously denied “put[ting] ... aside” the unconstitutional conditions doctrine in answering that question with respect to the policy requirement, id. at 234 n. 3, it is clear that the disposition of this case turns not on the existing jurisprudential framework, but on an affirmative-negative paradigm of the panel’s own invention.
In so holding, the panel decision “splits” from the District of Columbia Circuit, which rejected a nearly identical challenge to the Leadership Act by another grantee that refused to adopt a policy opposing prostitution. DKT Int’l, Inc. v. U.S. Agency for Int’l Dev., ATI F.3d 758 (D.C.Cir.2007). That circuit, writing prior to the amendment of the Agency Guidelines, explained that the funding condition was permissible because “the government has not created a program to encourage private speech” — rather, “the government’s own message is being delivered.” Id. at 762 (internal citations and quotation marks omitted). Our sister circuit concluded that the Leadership Act “does not compel [the plaintiff] to advocate the government’s position on prostitution and sex trafficking; it requires only that if [the plaintiff] wishes to receive funds it must communicate the message the government chooses to fund. This does not violate the First Amendment.” Id. at 764.
By reaching the opposite conclusion with respect to the constitutionality of the funding condition, the divided Second Circuit panel has created a “circuit split,” so that, as the government’s petition for rehearing en banc observes, the statute is enforceable in some jurisdictions but not in others. See Pet. for Rehearing 1. This is another reason why the panel decision indisputably raises a “question[] of exceptional importance.” Fed. R. App. P. 35(b)(1)(B) (“[A] petition [for rehearing en banc ] may assert that a proceeding presents a question of exceptional importance if it involves an issue on which the panel decision conflicts with the authoritative decisions of the other United States Courts of Appeals that have addressed the issue.”).
H.
One possible argument for voting against rehearing this case is a theory that en bane review of a preliminary injunction is inappropriate, and that we should stay our consideration of these issues for a further appeal — one that will purportedly follow a final determination on the merits. The Supreme Court has, it is true, instructed that “[i]f the underlying constitutional question is close, ... we should up*131hold the injunction and remand for trial on the merits,” Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656, 664-65, 124 S.Ct. 2783, 159 L.Ed.2d 690 (2004). But the majority opinion makes no reference to a “remand for trial on the merits,” id. at 665, 124 S.Ct. 2783, and contains no decretal language to that effect. The District Court docket sheet, which was closed for administrative purposes on July 29, 2009, offers little insight as to what further proceedings, if any, are contemplated below. In the months prior to the filing of this appeal, the District Court threatened to “dismiss this action without further notice for lack of prosecution.” Alliance for Open Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., No. 05 Civ. 8209, Doc. No. 93 (S.D.N.Y.). The last substantive entry on the District Court docket sheet is a letter from the plaintiffs dated January 6, 2010, informing the District Court of their expectation that, “following resolution of the appeal, it will be necessary to determine, at that time, whether to prosecute the action further in the District Court.” Id., Doc. No. 98 (emphasis added). On these facts, I submit that it is by no means certain that this case will return to us a third time.5
In any event, it is unclear how further development of the record would affect, much less alter, the decision of the panel majority that the policy requirement “falls well beyond what the Supreme Court and this Court have upheld as permissible conditions on the receipt of government funds.” Alliance for Open Soc’y, 651 F.3d at 223.
CONCLUSION
Because this case presents a question of exceptional importance regarding the interaction of the unconstitutional conditions doctrine with an affirmative speech restriction, and because that question implicates the uniform application of a federal statute, I respectfully dissent from the denial of rehearing en banc.

. The Spending Clause of the Constitution empowers Congress to "lay and collect Taxes, Duties, Imposts and Excises, to pay the Debts and provide for the common Defence and general Welfare of the United States.” U.S. Const, art. I, § 8, cl. 1. Incident to the Spending Clause power, "Congress may attach conditions on the receipt of federal funds, and has repeatedly employed the power 'to further broad policy objectives by conditioning receipt of federal moneys upon compliance by the recipient with federal statutory and administrative directives.’ ” South Dakota v. Dole, 483 U.S. 203, 206, 107 S.Ct. 2793, 97 L.Ed.2d 171 (1987) (quoting Fullilove v. Klutznick, 448 U.S. 448, 474, 100 S.Ct. 2758, 65 L.Ed.2d 902 (1980)).


. In her opinion concurring in the denial of en banc review, Judge Pooler asserts that this opinion "adds little to Judge Straub’s dissent from the panel’s opinion.” Pooler, J., Op. Concurring in Denial of Reh’g En Banc, at 131 ("Pooler Op.”). Maybe so — but the purpose of this opinion is not to propose a new theoiy of dissent, but to suggest that the reasons already articulated form a compelling basis for en banc review. Indeed, if the controlling body of law is as "complicated,” "contentious,” "messy,” and "unsettled,” as Judge Pooler claims, id. at 131-32, that assessment favors careful en banc review of an opinion — by a divided panel — that affirms an injunction of federal legislation.
Judge Pooler would have us believe that en banc review "would occasion a monumental expenditure of the time and resources of our Court,” with “little prospect of resolving any of the current doctrinal disarray.” Id. at 132. In her view, the daunting task of “tackl[ing]” the question presented is apparently beyond the "willing[ness]” and "ab[ilityj” of the en banc court of the Second Circuit. Id. at 133. *129Instead, Judge Pooler would prefer "the Supreme Court's attention.” Id. So be it.


. The original statute authorized $3 billion for each of the fiscal years 2004 through 2008; the current version, which was reauthorized and amended in 2008, authorizes $48 billion for the five-year period beginning October 1, 2008.


. The majority implicitly acknowledges the novelty of this constitutional question by noting that "none of those [unconstitutional conditions] cases involved an affirmative speech restriction.” Alliance for Open Soc’y, 651 F.3d at 235 n. 3 (emphasis omitted).


. Judge Pooler catechistically asserts that there will be a live and continuing controversy in the District Court following the resolution of this appeal. Indeed, we are told that any suggestion to the contrary “is simply untrue,” since "[a] preliminary injunction is just that — preliminary,” Pooler Op. at 134, and "[o]nce the mandate issues, it is incumbent upon the district court to revive the litigation,” id. at 134. Whether she is right on this score remains to be seen. Much will depend upon the readiness vel non of the district judge to continue to pursue legal questions on which, he might well think, he has already received the authoritative instructions of the Court of Appeals.